FILED
                                                                     IN THE OFFICE OF THE
                                                                  CLERK OF SUPREME COURT
                                                                         MARCH 17, 2022
                                                                   STATE OF NORTH DAKOTA




                    IN THE SUPREME COURT
                    STATE OF NORTH DAKOTA

                                   2022 ND 58

In the Interest of T.H., a child


State of North Dakota,                              Petitioner and Appellee
      v.
T.H., Child;
C.H., Father; and
Sharla Price, Guardian ad Litem;                              Respondents
      and
A.S., Mother;                                     Respondent and Appellant

                                   No. 20220027

In the Interest of A.H., a child


State of North Dakota,                              Petitioner and Appellee
      v.
A.H., Child;
C.H., Father; and
Sharla Price, Guardian ad Litem,                              Respondents
      and
A.S., Mother,                                     Respondent and Appellant

                                   No. 20220028
In the Interest of N.S., a child


State of North Dakota,                              Petitioner and Appellee
      v.
N.S., Child;
I.S., Father; and
Sharla Price, Guardian ad Litem,                              Respondents
      and
A.S., Mother,                                     Respondent and Appellant

                                   No. 20220029

In the Interest of M.S., a child


State of North Dakota,                              Petitioner and Appellee
      v.
M.S., Child;
I.S., Father; and
Sharla Price, Guardian ad Litem,                              Respondents
      and
A.S., Mother,                                     Respondent and Appellant

                                   No. 20220030

Appeal from the District Court of Burleigh County, South Central Judicial
District, the Honorable James S. Hill, Judge.

AFFIRMED.

Per Curiam.
Mary E. Melech, Special Assistant State’s Attorney, Bismarck, ND, for
petitioner and appellee; submitted on brief.

Justin M. Balzer, Bismarck, ND, for respondent and appellant; submitted on
brief.
                   Interest of T.H., A.H., N.S., and M.S.
                         No. 20220027-20220030

Per Curiam.

[¶1] A.S., the mother, appealed from juvenile court orders terminating her
parental rights to her children, T.H., A.H., N.S., and M.S. The mother argues
the juvenile court erred by finding there was clear and convincing evidence the
children are in need of protection and the need for protection is likely to
continue.

[¶2] The juvenile court found the children are in need of protection and there
is clear and convincing evidence the conditions and causes of the need for
protection are likely to continue or will not be remedied and for that reason the
children are suffering or will probably suffer serious physical, mental, moral,
or emotional harm. The juvenile court also found the children had been in
foster care for at least 450 out of the previous 660 nights. See N.D.C.C. § 27-
20.3-20(1)(c) (stating the court may terminate parental rights if the child is in
need of protection and the court finds that the conditions and causes of the
need for protection are likely to continue or that the child has been in foster
care for at least 450 out of the previous 660 nights). We conclude the court’s
findings are supported by clear and convincing evidence and are not clearly
erroneous. See In re A.L.E., 2018 ND 257, ¶ 4, 920 N.W.2d 461 (stating the
elements required for termination of parental rights must be established by
clear and convincing evidence and the court’s findings are reviewed under the
clearly erroneous standard of review). We also conclude the court did not abuse
its discretion when it terminated the mother’s parental rights. See In re B.H.,
2018 ND 178, ¶ 4, 915 N.W.2d 668 (stating the juvenile court has discretion in
deciding whether termination of parental rights would promote the children’s
welfare when the petitioner has met its burden).

[¶3] We summarily affirm the orders under N.D.R.App.P. 35.1(a)(2) and (4).




                                       1
[¶4] Jon J. Jensen, C.J.
     Gerald W. VandeWalle
     Daniel J. Crothers
     Lisa Fair McEvers
     Jerod E. Tufte




                            2